Exhibit 10.13

AMENDMENT NO. 3 TO AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This AMENDMENT (this “Amendment”) is entered into as of December 3, 2007 by and
among Sterling Jewelers Inc., a Delaware corporation (the “Company”) and William
Montalto (the “Executive”). Any capitalized term used but not defined herein
shall have the meaning ascribed thereto in the Employment Agreement (as
hereinafter defined), except as otherwise provided.

WHEREAS, the Company and the Executive entered into an Amended and Restated
Employment Agreement, dated as of August 9, 2004, and amended on January 12,
20061 (as amended to the date hereof, the “Employment Agreement”); and

WHEREAS, the parties hereby desire to make certain additional amendments to the
Employment Agreement to reflect the issuance of final regulations under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”);

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree as follows:

Amendment Fixing Annual Bonus Payment

 

1. Sections 1(b)(ii), 1(b)(iii), 1(c)(ii), 3(a)(ii), 4(a)(ii), 4(a)(iii),
4(b)(ii), and 4(b)(iii) of the Employment Agreement are hereby amended to
provide for the payment of the Annual Bonus or any pro-rata portion thereof
during the period commencing on the 15th of April and ending on the 31st of May
following the end of the applicable fiscal year of Signet Group plc, and to
delete references to such payments being paid on the 30th of April following the
preliminary announcement by Signet Group plc of its results for the related
fiscal year.

Amendments Designating Separation Payments as “Separate Payments”

 

2. Section 1(b)(v) of the Employment Agreement is hereby amended to add the
phrase “with each such payment hereby designated a separate payment” as the last
phrase thereof

 

3. Section 1(c)(i) of the Employment Agreement is hereby amended to add the
phrase “with each such payment hereby designated a separate payment” immediately
prior to Section 1(c)(ii).

 

1

This assumes that there was no prior 409A amendment for Mr. Montalto.



--------------------------------------------------------------------------------

Amendment Fixing the Period for Remitting Gross Up Payments

 

4. The last paragraph of Section 3 of the Employment Agreement is hereby amended
to add the phrase “and shall be paid no later than the end of the Executive’s
taxable year next following the Executive’s taxable year in which he remits the
related taxes” as the last clause of the sentence.

Amendment Adding Fringe Benefit Anti-Abuse Boilerplate Language

 

5. Section 3 of the Employment Agreement is hereby amended to add a new last
paragraph as follows:

No payments or benefits provided under this Section 3 in respect of one taxable
year shall affect the amounts payable in any other taxable year. No benefit or
payment due to the Executive under this Section 3 shall be subject to
liquidation or exchange for another benefit. Any reimbursements made to the
Executive pursuant to this Agreement or otherwise shall be paid no later than
the last day of the year following the year in which the expense was incurred.

Amendment Regarding 409A Compliance

 

6. A new Section 14 of the Employment Agreement is hereby added to the
Employment Agreement with each succeeding section renumbered accordingly, which
shall read in its entirety as follows:

Compliance with Code Section 409A. To the extent applicable, this Agreement
shall be interpreted in accordance with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and Department of Treasury regulations
and other interpretive guidance issued thereunder, including without limitation
any such regulations or other guidance that may be issued after the Execution
Date. Notwithstanding any provision of the Agreement to the contrary, (i) if at
the time of the Executive’s termination of employment with the Company the
Executive is a “specified employee” as defined in Section 409A Code and related
Department of Treasury guidance and the deferral of the commencement of any
payments or benefits otherwise payable hereunder as a result of such termination
of employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the Company may defer the commencement of
any such payments or benefits hereunder (without any reduction in such payments
or benefits ultimately paid or provided to the Executive) until the date that is
six months following the Executive’s termination of employment with the Company
(or the earliest date as is permitted under Section 409A of the Code) and
(ii) if any other payments of money or other benefits due to the Executive
hereunder could cause the application of an accelerated or additional tax under
Section 409A of the Code, the Company may (a) adopt such amendments to the
Agreement, including amendments with retroactive effect, that the Company
determines necessary or appropriate to

 

2



--------------------------------------------------------------------------------

preserve the intended tax treatment of the benefits provided by the Agreement
and/or (b) take such other actions as the Company determines necessary or
appropriate to comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance. The Company shall consult with the
Executive in good faith regarding the implementation of this Section 14;
provided that neither the Company nor any of its employees or representatives
shall have any liability to the Executive with respect thereto.

Miscellaneous

 

7. Entire Agreement. The Employment Agreement, as amended by this Amendment,
constitutes the complete and exclusive understanding of the parties with respect
to the Executive’s employment and supersedes any other prior oral or written
agreements, arrangements or understandings between the Executive and the
Company.

 

8. Full Force. Except as set forth in this Amendment, the Employment Agreement
remains in full force and effect.

 

9. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same instrument.

[The balance of this page was intentionally left blank.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

STERLING JEWELERS INC.

By:

 

/s/ Mark S. Light

 

Name:  Mark S. Light

 

Title:    President and CEO

 

/s/ WILLIAM MONTALTO

 

WILLIAM MONTALTO

 

Title:

 

4